                                          Case 3:20-cv-04682-TSH Document 20 Filed 10/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 20-cv-04682-TSH
                                   8                    Plaintiff,
                                                                                            SECOND ORDER TO SHOW CAUSE
                                   9             v.

                                  10     GREINER SERVICE STATIONS, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 25, 2020, the Clerk of Court entered default against Greiner Service Stations,

                                  14   Inc. ECF No. 10. As Greiner subsequently attempted to file an Answer on August 29, 2020 (ECF

                                  15   No. 13), the Court ordered the parties to meet and confer to determine whether they can agree to

                                  16   set aside default and permit Greiner to file its answer. ECF No. 14. After the parties failed to

                                  17   respond by the September 3 deadline, the Court issued a second order and extended the deadline to

                                  18   September 10. ECF No. 15. As no response was filed and Plaintiff Scott Johnson had otherwise

                                  19   made no appearance since Greiner’s attempted answer, the Court ordered him to show cause why

                                  20   this case should not be dismissed for failure to prosecute and failure to comply with court

                                  21   deadlines. ECF No. 16.

                                  22          On September 24, Johnson’s counsel, Robert Doyle, filed a declaration stating he had

                                  23   attempted to contact defense counsel, Michael Welch, since at least July 17, 2020, but later

                                  24   learned Welch had been hospitalized due to contracting COVID-19. ECF No. 17. Doyle stated he

                                  25   was now in communication with Welch and the parties had agreed to remove the default. Doyle

                                  26   requested the Court permit more time for substitute counsel to appear on Greiner’s behalf. Based

                                  27   on counsel’s response, the Court discharged the show cause order and directed the Clerk of Court

                                  28   to set aside default against Greiner. ECF No. 19. The Court directed the parties to file an updated
                                          Case 3:20-cv-04682-TSH Document 20 Filed 10/26/20 Page 2 of 2




                                   1   status report by October 22, 2020. To date, there has been no further docket activity.

                                   2          Accordingly, the Court ORDERS Johnson to show cause why this case should not be

                                   3   dismissed for failure to prosecute and failure to comply with court deadlines. Johnson shall file a

                                   4   declaration by November 6, 2020. Johnson is reminded that failure to file a written response will

                                   5   be deemed an admission that he does not intend to prosecute, and the case will be dismissed

                                   6   without prejudice.

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: October 26, 2020

                                  10
                                                                                                    THOMAS S. HIXSON
                                  11                                                                United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
